Citation Nr: 0732387	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-36 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Buffalo, New York


THE ISSUE

Entitlement to a temporary total convalescence rating under 
38 C.F.R. § 4.30 for the veteran's service-connected right 
knee disability, following surgery on April 27, 2003 at a 
private hospital. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to April 
1974, and from March 1976 until his retirement in February 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
temporary total evaluation due to surgery for a right knee 
disorder.  


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.  

The veteran is seeking a temporary total rating based on 
convalescence follow surgery on the service connected right 
knee in April 2003.  He is service-connected and in receipt 
of a 10 percent disability rating for chronic right knee 
strain.

Upon a review of the claims folder, it is the opinion of the 
undersigned that additional evidence is required before a 
decision can be rendered in this case.  

In July 2002, the veteran was seen at a VA medical facility 
for the purpose of reestablishing an annual examination.  
During that visit, it was noted that the right patellar deep 
tendon reflexes were absent.  The veteran voiced an 
understanding of the need for back and knee pain relief, and 
was told to take ibuprofen for relief.  
The veteran sustained an injury to the right knee when he 
fell while running on April 26, 2003.  He was seen at the 
Rome Memorial Hospital emergency room.  Records from the 
emergency room visit have not been associated with the claims 
folder.  

There has been no medical opinion provided to support or 
refute the veteran's claim that his right knee fracture of 
April 2003 was the result of his service connected right knee 
disorder.  The undersigned lacks the medical expertise to 
draw any conclusion in this regard.

In view of the foregoing, the appeal is remanded for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Notice is to include an 
explanation as to the information or 
evidence needed to establish effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for a right knee 
disorder since July 2002.  Of particular 
interest would be all records from the 
Rome Memorial Hospital, including the 
April 26, 2003 emergency reports, any 
hospital discharge summary following the 
veteran's April 27, 2003 surgery, and any 
associated consultation reports regarding 
the right knee, as well as medical 
records from Dr. Mutty (including any 
convalescence orders) and from any other 
physicians who treated the veteran for 
the right knee disorder.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
right knee.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Based on a review of the 
record and examination of the veteran, 
the physician is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the fracture of the right 
knee occurring on April 26, 2003 was the 
result of the service connected chronic 
right knee strain.  Sustainable reasons 
and bases are to be provided with any 
opinion rendered. 

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

